Exhibit 10.2

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

 

    )   

In the Matter of

  )      )    ORDER TO

CAPE FEAR BANK

  )    CEASE AND DESIST

WILMINGTON, NORTH CAROLINA

  )      )    FDIC-09-005b

(Insured State Nonmember Bank)

  )        )   

Cape Fear Bank, Wilmington, North Carolina (“Bank”), having been advised of its
right to a Notice of Charges and of Hearing detailing the unsafe or unsound
banking practices and violations of law and/or regulations alleged to have been
committed by the Bank and of its right to a hearing on the alleged charges under
section 8(b)(1) of the Federal Deposit Insurance Act (“Act”), 12 U.S.C. §
1818(b)(1), and having waived those rights, entered into a STIPULATION AND
CONSENT TO THE ISSUANCE OF AN ORDER TO CEASE AND DESIST (“CONSENT AGREEMENT”)
with a representative for the Legal Division of the Federal Deposit Insurance
Corporation (“FDIC”), and the North Carolina Commissioner of Banks (the
“Commissioner”), dated February 17, 2009, whereby solely for the purpose of this
proceeding and without admitting or denying the alleged charges of unsafe or
unsound banking practices and violations of law and/or regulations, the Bank
consented to the issuance of an ORDER TO CEASE AND DESIST (“ORDER”) by the FDIC
and the Commissioner.

The FDIC and the Commissioner considered the matter and determined that they had
reason to believe that the Bank had engaged in unsafe or unsound banking
practices and had committed violations of law and/or regulations. The
Commissioner may issue an order to cease and desist pursuant to N.C. Gen. Stat.
§ 53-107.1 (2005).



--------------------------------------------------------------------------------

The FDIC and the Commissioner, therefore, accepted the CONSENT AGREEMENT and
issued the following:

ORDER TO CEASE AND DESIST

IT IS HEREBY ORDERED, that the Bank, its institution-affiliated parties, as that
term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), and its
successors and assigns cease and desist from the following unsafe and unsound
banking practices and violations of law and/or regulations, as found in the FDIC
Report of Examination dated October 6, 2008 (“ROE”) and to the extent continuing
as of the date of this ORDER:

 

  (a) Operating with a board of directors (“Board”) that has failed to provide
adequate supervision over and direction to the Management of the Bank

 

  (b) Operating with management whose policies and practices are detrimental to
the Bank and jeopardize the safety of its deposits;

 

  (c) Operating with inadequate equity capital and reserves in relation to the
volume and quality of assets held by the Bank;

 

  (d) Operating with a large volume of poor quality loans;

 

  (e) Operating with hazardous lending and lax collection practices;

 

  (f) Operating with inadequate liquidity and funds management practices;

 

  (g) Operating with inadequate liquidity in light of the Bank’s asset and
liability mix.

 

  (h) Operating with a business strategy that has resulted in unprofitable
operations and poor asset quality;

 

  (i) Operating in violation of laws and regulations as more fully described on
page 19 of the ROE.

 

-2-



--------------------------------------------------------------------------------

IT IS FURTHER ORDERED, that the Bank, its institution-affiliated parties, and
its successors and assigns, take affirmative action as follows:

1. BOARD OF DIRECTORS

(a) Within 60 days from the effective date of this ORDER, the Board shall
increase its participation in the affairs of the Bank, assuming full
responsibility for the approval of sound policies and objectives and for the
supervision of all of the Bank’s activities, consistent with the role and
expertise commonly expected for directors of banks of comparable size. The Board
shall prepare in advance and follow a detailed written agenda for each meeting,
including consideration of the actions of any committees. Nothing in the
foregoing sentences shall preclude the Board from considering matters other than
those contained in the agenda. This participation shall include meetings to be
held no less frequently than monthly at which, at a minimum, the following areas
shall be reviewed and approved: reports of income and expenses; new, overdue,
renewal, insider, charged-off, and recovered loans; investment activity;
operating policies; and individual committee actions. Board minutes shall
document these reviews and approvals, including the names of any dissenting
directors.

(b) Within 30 days from the effective date of this ORDER, the Board shall
establish a Board committee (“Directors’ Committee”), consisting of at least
four members, to oversee the Bank’s compliance with the ORDER. Three of the
members of the Directors’ Committee shall not be officers of the Bank. The
Directors’ Committee shall receive from Bank management monthly reports
detailing the Bank’s actions with respect to compliance with the ORDER. The
Directors’ Committee shall present a report detailing the Bank’s adherence to
the ORDER to the Board at each regularly scheduled Board meeting. Such report
shall be recorded in the appropriate minutes of the Board’s meeting and shall be
retained in the Bank’s records.

 

-3-



--------------------------------------------------------------------------------

Establishment of this committee does not in any way diminish the responsibility
of the entire Board to ensure compliance with the provisions of this ORDER.

2. MANAGEMENT

(a) During the life of this ORDER, the Bank shall notify the Regional Director
of the FDIC’s Atlanta Regional Office (“Regional Director”) and the Commissioner
(collectively, “Supervisory Authorities”), in writing, of the resignation or
termination of any of the Bank’s directors or senior executive officers. Prior
to the addition of any individual to the Board or the employment of any
individual as a senior executive officer, the Bank shall comply with the
requirements of Section 32 of the Act, 12 U.S.C. § 1831i, and Subpart F of Part
303 of the FDIC Rules and Regulations, 12 C.F.R. §§ 303.100-303.104.

(b) Within 60 days from the effective date of this ORDER, the Bank shall develop
and approve a written analysis and assessment of the Bank’s management and
staffing needs (“Management Plan”) for the purpose of providing qualified
management for the Bank. The Management Plan shall include, at a minimum:

(i) identification of both the type and number of officer positions needed to
properly manage and supervise the affairs of the Bank;

(ii) identification and establishment of such Bank committees as are needed to
provide guidance and oversight to active management;

(iii) annual written evaluations of all Bank officers, and in particular the
chief executive officer, chief banking officer, chief credit officer, and the
chief financial officer, and staff members to determine whether these
individuals possess the ability, experience and other qualifications required to
perform present and anticipated duties, including, but not limited to, adherence
to the Bank’s established policies and practices, and restoration and
maintenance of the Bank in a safe and sound condition; and

 

-4-



--------------------------------------------------------------------------------

(iv) a plan to recruit and hire any additional or replacement personnel,
identified by the Board, with the requisite ability, experience and other
qualifications to fill those officer or staff member positions consistent with
the needs identified in the Management Plan;

(c) The written Management Plan and any subsequent modification thereto shall be
submitted to the Supervisory Authorities for review and comment. No more than 30
days from the receipt of any comment from the Supervisory Authorities, and after
consideration of such comment, the Board shall approve the written Management
Plan and/or any subsequent modification thereto which approval shall be recorded
in the minutes of the Board. Thereafter, the Bank and its institution-affiliated
parties shall implement and follow the written Management Plan and/or any
subsequent modification.

3. CAPITAL

(a) Within thirty days from the effective date of this ORDER, the Bank shall
develop a detailed capital plan that shall return the Bank to “well capitalized”
status, as defined by section 325.103(b)(1) of the FDIC’s Rules and Regulations,
12 C.F.R. § 325.103(b)(1). The plan shall ensure maintenance of adequate capital
levels in relation to the Bank’s risk profile and disclose planned asset growth
and funding sources.

(b) Within 120 days from the effective date of this ORDER, the Bank shall have
Tier 1 capital in such an amount as to equal or exceed six (6.00) percent of the
Bank’s total assets and total risk based capital in such an amount as to equal
or exceed ten (10.00) percent of the Bank’s total risk weighted assets.
Thereafter, the Bank shall maintain Tier 1 capital and total risk based capital
ratios equal to or exceeding six (6.00) and ten (10.00) percent, respectively,
during the life of this ORDER.

 

-5-



--------------------------------------------------------------------------------

(c) The level of Tier 1 capital and total risk based capital to be maintained
during the life of this ORDER pursuant to Subparagraph 3(a) shall be in addition
to a fully funded ALLL, the adequacy of which shall be satisfactory to the
Supervisory Authorities as determined at subsequent examinations and/or
visitations.

(d) Any increase in Tier 1 capital and total risk based capital necessary to
meet the requirements of Paragraph 3 of this ORDER may be accomplished by the
following:

(i) the sale of common stock; or

(ii) the sale of noncumulative perpetual preferred stock; or

(iii) the direct contribution of cash by the Board, shareholders, and/or parent
holding company; or

(iv) any other means acceptable to the Supervisory Authorities; or

(v) any combination of the above means.

Any increase in Tier 1 capital and total risk based capital necessary to meet
the requirements of Paragraph 3 of this ORDER may not be accomplished through a
deduction from the Bank’s ALLL.

(e) For the purposes of this ORDER, the terms “Tier 1 capital”, “total risk
based capital”, “total assets”, and “total risk weighted assets” shall have, the
meanings ascribed to them in Part 325 of the FDIC’s Rules and Regulations, 12
C.F.R. Part 325.

4. ASSET AND LIABILITY MANAGEMENT POLICY

Within 60 days from the effective date of this ORDER, the Bank shall revise,
adopt, and implement its written funds management policy to provide effective
guidance and control over

 

-6-



--------------------------------------------------------------------------------

the Bank’s funds management activities, which policy shall include, at a
minimum, revisions to address all items of criticism enumerated on pages 16 and
17 of the ROE. Such policy and its implementation shall be in a form and manner
acceptable to the Supervisory Authorities.

5. BROKERED DEPOSITS

Beginning with the effective date of this ORDER, and so long as this ORDER is in
effect, the Bank shall not accept, renew, or rollover brokered deposits without
obtaining a brokered deposit waiver approved by the FDIC pursuant to section 29
of the Act, 12 U.S.C. § 1831f. For purposes of this ORDER, brokered deposits are
defined as described in section 337.6(a)(2) of the FDIC’s Rules and Regulations
to include any deposits funded by third party agents or nominees for depositors,
including deposits managed by a trustee or custodian when each individual
beneficial interest is entitled to or asserts a right to federal deposit
insurance.

6. REDUCE CONCENTRATIONS OF CREDIT

Within 60 days from the effective date of this ORDER, the Bank shall perform a
risk segmentation analysis with respect to the Concentrations of Credit listed
on page 30 of the ROE. A copy of this analysis will be provided to the
Supervisory Authorities. The Board agrees to develop a plan to reduce the CRE
concentration and any segment of the portfolio that the Supervisory Authorities
deem to be an undue concentration of credit in relation to the Bank’s capital
account. The plan and its implementation shall be in a form and manner
acceptable to the Supervisory Authorities, as determined through separate
correspondence or at subsequent examinations and/or visitations.

7. CHARGE-OFF

(a) Within 10 days from the effective date of this ORDER, the Bank shall
eliminate from its books, by charge-off or collection, all assets or portions of
assets classified “Loss” and

 

-7-



--------------------------------------------------------------------------------

50 percent of all assets or portions of assets classified “Doubtful” in the ROE
that have not been previously collected or charged-off. Additionally, while this
ORDER remains in effect, the Bank shall, within 30 days of the receipt of any
official Report of Examination of the Bank from the FDIC or the Commissioner,
eliminate from its books, by collection, charge-off, or other proper entries,
the remaining balance of any assets classified “Loss” and 50 percent of those
classified “Doubtful” unless otherwise approved in writing by the Supervisory
Authorities. Elimination of these assets through proceeds of other loans made by
the Bank is not considered collection for purposes of this paragraph.

(b) Within 60 days from the effective date of this ORDER, the Bank shall submit
to the Supervisory Authorities, for review and comment, a written plan to reduce
the Bank’s risk position in each asset in excess of $300,000, which is
classified “Substandard” or “Doubtful” in the ROE. Within 10 days from the
receipt of any comment from the Supervisory Authorities, and after due
consideration of any recommended changes, the Bank shall approve the plan, which
approval shall be recorded in the minutes of a board of directors’ meeting.
Thereafter, the Bank shall implement and follow this plan.

(c) The plan mandated by this paragraph shall include, but not be limited to,
the following:

(i) the dollar levels to which risk in each classified asset will be reduced;

(ii) a description of the risk reduction methodology to be followed;

(iii) provisions for the submission of written monthly progress reports to the
Board;

(iv) provisions mandating board review of said progress reports; and

(v) provisions for the mandated review to be recorded by notation in the minutes
of Board meetings.

 

-8-



--------------------------------------------------------------------------------

(d) The requirements of subparagraphs 7(b) and (c) of this ORDER are not to be
construed as standards for future operations. The Bank shall eventually reduce
the total of all adversely classified assets. Reduction of these assets through
proceeds of other loans made by the Bank is not considered collection for the
purpose of this paragraph. As used in subparagraphs 7(b) and (c), the word
“reduce” means:

(i) to collect;

(ii) to charge-off; or

(iii) to sufficiently improve the quality of assets adversely classified to
warrant removing any adverse classification, as determined by the Supervisory
Authorities.

8. NO ADDITIONAL CREDIT

(a) Beginning with the effective date of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who has a loan or other extension of credit from the Bank that has been
charged off or classified, in whole or in part, “Loss” or “Doubtful” and remains
uncollected. The requirements of this paragraph shall not prohibit the Bank from
renewing (after collection in cash of interest then due from the borrower) any
credit already extended to any borrower.

(b) During the life of this ORDER, the Bank shall not extend, directly or
indirectly, any additional credit to, or for the benefit of, any borrower who
has a loan or other extension of credit from the Bank that has been classified,
in whole or in part, “Substandard” and remains uncollected.

 

-9-



--------------------------------------------------------------------------------

(c) Should the Bank determine that failure to extend further credit to a
particular borrower under Paragraph 8(b) would be detrimental to the best
interests of the Bank, the majority of the Board, or a designated committee
thereof, shall approve the extension and certify, in writing:

(i) why the failure of the Bank to extend such credit would be detrimental to
the best interests of the Bank;

(ii) that the Bank’s position would be improved thereby; and

(iii) how the Bank’s position would be improved.

The signed certification shall be made a part of the minutes of the Board or
designated committee, and a copy of the signed certification shall be retained
in the borrower’s credit file.

9. LENDING AND COLLECTION POLICIES

(a) Within 90 days from the effective date of this ORDER, the Bank shall revise,
adopt, and implement written lending and collection policies to provide
effective guidance and control over the Bank’s lending function. Such polices
and their implementation shall be in a form and manner acceptable to the
Supervisory Authorities.

(b) The initial revisions to the Bank’s loan policy and practices, required by
this paragraph, at a minimum, shall include the following:

(i) provisions which prohibit concentrations of credit in excess of 25 percent
of the Bank’s Tier 1 Capital to any borrower and that borrower’s related
interests;

(ii) provisions which provide effective guidance, monitoring and control over
the Bank’s commercial real estate lending function, address the weaknesses
related to the Bank’s CRE lending activities, as detailed in the ROE, and
provide for a planned material reduction in the volume of funded and unfunded
CRE loans as a percentage of Tier 1 capital.

 

-10-



--------------------------------------------------------------------------------

(iii) provisions which establish an effective credit administration and
underwriting system and require that all necessary supporting documentation, or
evidence thereof, is obtained prior to the extension of any loan or additional
credit by the Bank.

10. ELIMINATE/CORRECT ALL VIOLATIONS OF LAW

Within 60 days from the effective date of this ORDER, the Bank shall take steps
necessary, consistent with sound banking practices, to eliminate and/or correct
violations of laws, regulations and contraventions of policy cited on page 19 of
the ROE. In addition, within 60 days from the effective date of the ORDER, the
Bank shall adopt and implement appropriate procedures to ensure future
compliance with all applicable laws, regulations and statements of policy.

11. STRATEGIC PLAN AND BUDGET

(a) Within 90 days from the effective date of this ORDER, the Bank shall
formulate and implement a written plan to improve and/or sustain Bank earnings
for the years 2009 through 2011. This plan shall be forwarded to the Supervisory
Authorities for review and comment and shall address, at a minimum, the
following:

(i) goals and strategies for improving and sustaining the earnings of the Bank;

(ii) the major areas in, and means by which the Bank will seek to improve the
Bank’s operating performance;

(iii) realistic and comprehensive budgets;

(iv) a budget review process to monitor the income and expenses of the Bank to
compare actual figures with budgetary projections;

(v) the operating assumptions that form the basis for, and adequately support,
major projected income and expense components; and

 

-11-



--------------------------------------------------------------------------------

(vi) coordination of the Bank’s loan, investment, and operating policies and
budget and profit planning with the funds management policy.

(b) Following the end of each calendar quarter, the Board shall evaluate the
Bank’s actual performance in relation to the plan required by this paragraph and
shall record the results of the evaluation, and any actions taken by the Bank in
the minutes of the Board meeting at which such evaluation is undertaken.

(c) Thereafter, the Bank shall formulate such a plan and budget by January 1 of
each subsequent year. These plans and budgets shall be submitted to the
Supervisory Authorities for review and comment by December 15 of each subsequent
year.

12. POLICY FOR INTERNAL ROUTINE AND CONTROL

Within 120 days from the effective date of this ORDER, the Bank shall develop an
internal audit program that establishes procedures to protect the integrity of
the Bank’s operational and accounting systems. The program shall be in a form
and manner acceptable to the Supervisory Authorities.

13. CASH DIVIDENDS

The Bank shall not pay cash dividends without the prior written consent of the
Supervisory Authorities.

14. PROGRESS REPORTS

Within 30 days of the end of the first quarter following the effective date of
this ORDER, and within 30 days of the end of each quarter thereafter, the Bank
shall furnish written progress reports to the Supervisory Authorities detailing
the form and manner of any actions taken to secure compliance with this ORDER
and the results thereof. Such reports may be discontinued when the corrections
required by this ORDER have been accomplished and the Supervisory Authorities
have released the Bank in writing from making further reports.

 

-12-



--------------------------------------------------------------------------------

This ORDER shall become effective immediately upon the date of its issuance. The
provisions of this ORDER shall remain effective and enforceable except to the
extent that, and until such time as, any provisions of this ORDER shall have
been modified, terminated, suspended, or set aside by the FDIC. Pursuant to
delegated authority.

Dated at Atlanta, Georgia, this 24th day of February, 2009.

 

/s/    Mark S. Schmidt

Mark S. Schmidt Regional Director Atlanta Region Federal Deposit Insurance
Corporation

 

-13-



--------------------------------------------------------------------------------

The North Carolina Commissioner of Banks having duly approved the foregoing
ORDER, and the Bank, through its Board, agree that the issuance of the said
ORDER by the Federal Deposit Insurance Corporation shall be binding as between
the Bank and the Commissioner to the same degree and legal effort that such
ORDER would be binding on the Bank if the Commissioner had issued a separate
ORDER that included and incorporated all of the provisions of the foregoing
ORDER pursuant to the provisions of N.C. Stat. § 53-107.1(2005).

Dated this 24th day of February, 2009.

 

/s/    Joseph A. Smith, Jr.

Joseph A. Smith, Jr.

Commissioner of Banks

State of North Carolina

 

-14-